WEEEBORN, District Judge.
In defendants’ reply brief, at page n, appear the following paragraphs:
“Perhaps the court has gathered from what has been said in our briefs already filed in this case and the case of U. S. v. Maid (D. C.) 116 Fed. infra, that our regard for the decisions, rules and regulations of the land department is not unbounded.
“And but for the fact that counsel for plaintiff has again thrust these rules and regulations into this case, we would refrain from saying what every lawyer who has practiced before the land department must know that as a tribunal expounding the law and as a legislative body the land department has been an active, persistent, and lamentable failure.”
While an attorney at law may attack, in suitable terms, any particular action of the land department believed to be prejudicial to his case, general denunciation, such as here noted, is disrespectful to a co-ordinate branch of the government, and wholly gratuitous, and therefore transcends the just limits of forensic discussion.
The matter above quoted will be stricken from the brief.